Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Lance C. Venable on 1/12/2021.

The application has been amended as follows:

Claim 1:
An adjustable removable device caddy comprising: 
a base comprising a face plate slot, an accessory slot, a plurality of wing slots, a plurality of ribs, a plurality of seats, a post and a strap slot;
a gear;
a face plate comprising a face plate adjustment post, wherein said face plate is capable of adjustably moving away from or toward said base; 
a plurality of wings comprising a plurality of wing rails, wherein said plurality of wings are capable of adjustably moving away from or toward said;

a second thumb nut comprising a bolt for connecting said plurality of wings to said base; wherein said second thumb nut is configured to loosen to allow said wings to move away from or toward said base and configured to tighten to prevent movement of said plurality of wings; and
a strap.
Claim 2: change “said wings” to “the plurality of wings”.
Claims 5, 6: change “said wing” to “each of the plurality of wings”.
Claim 10: change “the wings” to “the plurality of wings”.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: a plurality of wings comprising a plurality of wing rails, wherein said plurality of wings are capable of adjustably moving away from or toward said; a first thumb nut comprising a bolt for connecting said face plate adjustment post to said base, wherein said first 
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, Rost (US20140367535) in view of Hunt (US 20130288743), discloses a similar structure but does not configure to have the above limitations. The above prior art thus fails to anticipate or render the above portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on Mon. - Thur. 9 AM - 7:30 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841